 Case: 2:21-cv-01004-MHW-EPD Doc #: 1 Filed: 03/10/21 Page: 1 of 12 PAGEID #: 1




                         IN THE UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


Amon-Ra E. Dobbins                                   Case No.:


                 Plaintiff,                          Judge:
vs.

Groveport Madison Local School District,
by and through the Groveport Madison                 Complaint
Board of Education
4400 Marketing Place, Suite B                        JURY DEMAND ENDORSED HEREON
Groveport, Ohio 43125

and

Garilee Ogden
(in her official and individual capacity)
4400 Marketing Place, Suite B
Groveport, Ohio 43125


                 Defendants.

         Plaintiff Amon-Ra E. Dobbins (hereinafter referred to as either “Plaintiff” or “Mr.

Dobbins”), by and through counsel, states the following as his Complaint against Defendants

Garilee Ogden and the Groveport Madison Local School District, by and through the Groveport

Madison Board of Education:

                                          JURISDICTION

      1. This action is authorized and instituted pursuant to (a) Title VI of the Civil Rights Act of

         1964, as amended, 42 U.S.C. §2000-d, et seq. for damages and injunctive relief; (b) the

         Civil Rights Act of 1966, as amended by the Civil Rights Act of 1991, codified at 42

         U.S.C. § 1981, and (c) the laws of the State of Ohio.



                                             PAGE 1 OF 12
Case: 2:21-cv-01004-MHW-EPD Doc #: 1 Filed: 03/10/21 Page: 2 of 12 PAGEID #: 2




 2. The unlawful discrimination and employment practices alleged below were and are now

     being committed within the State of Ohio and the Southern District, Eastern Division of

     this Federal Court.

                                         PARTIES

 3. Plaintiff, Amon-Ra Dobbins, is an African-American male who is a resident of Fairfield

     County, Ohio. Mr. Dobbins formerly was employed as an Assistant Principal with the

     Groveport Madison Local School District.

 4. Defendant Groveport Madison Local School District, by and through its Board of

     Directors (“the District” or “Groveport Madison”) is a public school district located in

     Groveport, Franklin County, Ohio which receives federal financial assistance.

 5. Defendant, Garilee Ogden, is the Superintendent of the District, and she is sued in her

     official and individual capacity.

                               FACTUAL BACKGROUND

 6. Plaintiff incorporates the preceding Paragraphs, as if fully rewritten herein.

 7. Groveport Madison Local School District is located in Groveport, Ohio. According to its

     2018 Annual Report, the District enrolls over 6,000 students and employs 675 staff

     members and administrators.

 8. Of the 6,000 students in the District, 43% of them are African-American while only 4%

     of African-Americans account for the reported staff members and administrators.

 9. Plaintiff joined the District in 2002 as a guidance counselor and an English/Language

     Arts teacher. Through his years of commitment, Plaintiff was promoted to School

     Improvement Coordinator at the middle school in 2015.




                                         PAGE 2 OF 12
Case: 2:21-cv-01004-MHW-EPD Doc #: 1 Filed: 03/10/21 Page: 3 of 12 PAGEID #: 3




 10. In May 2017, the District awarded Mr. Dobbins a two-year administrative contract as an

     Assistant Principal and he worked in that capacity at the Groveport Madison High School

     during the 2017-2018 school year and the beginning of the 2018-2019 school year.

 11. At the time he received his non-renewal from the District in 2019, Plaintiff was one of a

     few African-Americans in administration within the District and the only African-

     American administrator at the high school.

 12. As an administrator, Plaintiff exemplified competency in his new role as an

     administrator. From 2015- 2018, Plaintiff rated “Skilled” on his performance reviews,

     and in particular he rated “Above” average when evaluating his “Student Growth

     Measure of Effectiveness.”

 13. In June of 2018, ABC 6 News released an article noting that African-American students

     were disciplined at an alarmingly higher rate than other non-minority students in the

     Groveport Madison school district. The articled noted that, “[f]rom the 2016/2017 school

     year, data shows 561 black students in Groveport Madison served an out-of-school

     suspension as opposed to 166 white students who received the same punishment. Nearly

     6,000 students are enrolled in the Groveport Madison School District. The district lists 45

     percent of its students are white and 41% are black.” (CITE:

     https://abc6onyourside.com/news/local/3x-more-black-students-serve-suspensions-than-

     whites-in-some-local-school-districts)

 14. Defendant Odgen was well-aware of the criticisms her school district was facing in the

     Summer of 2018. In a July 19, 2018 article, she is quoted as stating, "[w]e are working as

     a team to address the situation. No matter the demographic of a child, we take discipline

     seriously." The article goes on the mention that “Ogden also scheduled diversity training



                                        PAGE 3 OF 12
Case: 2:21-cv-01004-MHW-EPD Doc #: 1 Filed: 03/10/21 Page: 4 of 12 PAGEID #: 4




     for all instructors in August, before the first day of school.” (CITE:

     https://abc6onyourside.com/news/local/scoring-our-schools-superintendent-responds-to-

     investigation-on-racial-disparity).

 15. As the administrator charged with processing student discipline at the beginning of the

     2018-19 school year, Mr. Dobbins was also well-aware of the ABC 6 article and the

     complaints of African-American students that they were disciplined at a rate higher than

     other non-minority students.

 16. Early in the 2018-19 school year, the District decided to begin enforcing and discipling

     students regarding some aspects of its Dress Code Policy. In particular, students would

     no longer be able to wear du-rags on their head when arriving to school in the morning.

 17. While the du-rag is not a religious head covering, it is a cultural one. It preserves the

     brushing of black or African hair. Through consistent wearing, the du-rag gives the effect

     of “waves” and the hair creates a radial effect from the top of the crown to the hairline. Du-

     rags are also worn by those with long hair when wearing braids, as it keeps the hair from

     frizzing up for a period of time.

 18. Du-rags are used to protect black or African hair, which is often fragile and susceptible to

     becoming very dry and brittle. The du-rag represents a form of honor and pride in one’s

     appearance, and it serves a functional purpose for maintaining traditional black/African

     hairstyles.

 19. Du-rags were originally worn by enslaved African American women and laborers in the

     19th century. In the 1930s, during the Harlem Renaissance and Great Depression, the du-

     rag was used to maintain hairstyles. After the Black Power Movement in the late 1960s,




                                           PAGE 4 OF 12
Case: 2:21-cv-01004-MHW-EPD Doc #: 1 Filed: 03/10/21 Page: 5 of 12 PAGEID #: 5




     the du-rag also became a fashion statement among African-Americans, worn by rappers,

     athletes, and men of all ages.

 20. Plaintiff was concerned with the potential racial bias of the District’s policy to only

     enforce the du-rag portion of its school dress policy, while ignoring other violations.

 21. On September 21, 2018, Plaintiff sent an email to the other administrators raising

     concerns with Defendants for enforcing parts of the dress code that primarily affected

     African-American students.

 22. In the email, Mr. Dobbins noted that the school’s policy prohibited spandex, hoodies, and

     body-piercings, but these articles of clothing and accessories were worn by both faculty

     and students without intervention by administration. The purpose of the email was to

     point out that cultural traditions that were mainly partaken by African-Americans were

     discouraged, while other violations of the dress code were ignored when carried out by

     non-minorities.

 23. The September 21, 2018 email was addressed at the Building Leadership Team (BLT)

     meeting held on September 25, 2018. In the meeting, those in attendance, including

     building Principal Singh, Mr. Lomonico, Mr. Jagger and Dr. Blubaugh, agreed that the

     students were specifically prohibited from wearing clothing that revealed their stomach

     and cleavage. The body also agreed that head coverings were not of concern, so long as

     their faces were visible. On September 26, and with the support of those present at the

     BLT meeting, Mr. Dobbins emailed faculty, staff and students the dress code

     enforcement.

 24. Soon after the email was sent out, Defendant Ogden visited the school and recognized

     African-American males wearing du-rags. Without considering and acknowledging



                                         PAGE 5 OF 12
Case: 2:21-cv-01004-MHW-EPD Doc #: 1 Filed: 03/10/21 Page: 6 of 12 PAGEID #: 6




     differences in cultural preferences and clothing choices, Defendant Ogden then directed

     the staff to forbid African-American males from wearing any head coverings and to

     discipline them for doing so.

 25. On October 13, 2018, and two weeks after the dress code email, Defendant Ogden

     emailed the District board members. Ms. Ogden falsely claimed that Mr. Dobbins’ dress

     code email was done without anyone’s knowledge and that he caused confusion. Further,

     Ms. Ogden’s email placed Mr. Dobbins’ name in bold to emphasize his independent

     decision on sending the dress code email.

 26. Ms. Ogden personally attacked Mr. Dobbins and tarnished his name and reputation to the

     other board members.

 27. On October 18, 2018, Plaintiff Dobbins was provided a Letter of Reprimand regarding

     the dress code email.

 28. Plaintiff believed that the Letter of Reprimand was excessive punishment and that he was

     not being treated fairly by Ms. Ogden primarily because he had opposed the District’s

     discriminatory treatment of African-American students and had publicly voiced his

     concerns.

 29. On October 19, 2018, Plaintiff filed a timely Charge of Discrimination dually with the

     Equal Employment Opportunity Commission (“EEOC”) and the Ohio Civil Rights

     Commission (“OCRC”).

 30. In response to the Letter of Reprimand, Plaintiff also provided a rebuttal letter to the

     District on October 23, 2018 with a list of counter-arguments to their alleged reasons for

     his Letter of Reprimand and Plaintiff noted that he felt he was being harassed and treated

     unfairly by Defendant Ogden.



                                         PAGE 6 OF 12
 Case: 2:21-cv-01004-MHW-EPD Doc #: 1 Filed: 03/10/21 Page: 7 of 12 PAGEID #: 7




    31. Instead of adequately responding to Mr. Dobbins’ letter and legitimate explanations, the

         District continued to punish Mr. Dobbins. On November 20, 2018, Plaintiff was placed

         on a Professional Improvement Plan (“PIP”).

    32. On November 27, 2018, the high school principal, Dr. Signh, told Plaintiff that he had

         been instructed, presumably by Defendant Odgen, to give Mr. Dobbins three additional

         “write-ups” for alleged school policy violations.

    33. On February 4, 2019, Plaintiff received his Final Evaluation, which rated him as

         Ineffective or Developing, the lowest rating he has ever received in the sixteen (16) years

         he had worked in the District.

    34. Mr. Dobbins was placed on administrative leave. Mr. Dobbins’ position was filled by a

         Caucasian male.

    35. At its March 13, 2019 Board meeting, the District voted not to renew Plaintiff’s

         administrator contract and his employment with the District was set to end on July 31,

         2019.

    36. After an investigation, the EEOC issued a determination letter regarding Mr. Dobbins’

         charge on November 18, 2019. The EEOC noted that:

                            The investigation reveals Charging Party had fourteen years of excellent
                            service and promotions and only after he raised race-based concerns did
                            Respondent allege performance issues and terminate him. The
                            investigation shows Charging Party was terminated for his race and for
                            protesting what he perceived as the Respondent’s discriminatory treatment.
                            Therefore, I find there is reasonable cause to believe that Charging
                            Party was discriminated against due to his race, Black, and in
                            retaliation for having engaged in protected activity in violation of Title
                            VII.1




                  1
                    The Department of Justice continues to investigate Plaintiff’s Title VII claims and may be filing a
Complaint directly against the District.

                                                    PAGE 7 OF 12
Case: 2:21-cv-01004-MHW-EPD Doc #: 1 Filed: 03/10/21 Page: 8 of 12 PAGEID #: 8




                    (Emphasis added).

                                              COUNT I

        Race Discrimination in Violation of Title VI of the Civil Rights Act of 1964

 37. Plaintiff incorporates the preceding Paragraphs, as if fully rewritten herein.

 38. At all times herein relevant, Plaintiff was a member of a class protected from

      discrimination. Plaintiff is African-American.

 39. The District, by its final decision maker Defendant Ogden, engaged in intentional race

     discrimination by subjecting Plaintiff to changes in the department policies and review

     standards that had an adverse effect on Plaintiff, criticizing Plaintiff’s work performance

     and placing him on an improvement plan, terminating Plaintiff’s employment, and

     otherwise discriminating against Plaintiff in the terms, privileges, and conditions of

     employment.

 40. During Plaintiff’s employment, similarly situated non-protected employees were treated

     more favorably than Plaintiff.

 41. Defendants’ discriminatory conduct, in violation of Title VI, has caused Plaintiff to suffer

     a loss of pay, benefits, and prestige.

 42. Defendants’ actions have caused Plaintiff to suffer mental and emotional distress,

     entitling him to compensatory damages.

                                              COUNT II

             Retaliation in Violation of Title VI of the Civil Rights Act of 1964

 43. Plaintiff incorporates the preceding Paragraphs, as if fully rewritten herein.




                                          PAGE 8 OF 12
Case: 2:21-cv-01004-MHW-EPD Doc #: 1 Filed: 03/10/21 Page: 9 of 12 PAGEID #: 9




  44. Plaintiff engaged in a protected activity by, inter alia, opposing the discriminatory

     treatment. He internally opposed the discriminatory du-rag policy, and in response to that

     opposition he was punished and disciplined. When he opposed the continued

     discriminatory treatment through a charge of discrimination with the EEOC, he was more

     severely punished and subsequently terminated.

  45. The Defendants intentionally retaliated against Plaintiff for engaging in one or more

     protected activities by subjecting Plaintiff to changes in the department policies that had

     an adverse effect on Plaintiff, terminating Plaintiff’s employment, criticizing Plaintiff’s

     work performance, placing him on an improvement plan, and otherwise discriminating

     against Plaintiff in the terms, privileges, and conditions of employment.

  46. Defendants’ conduct was willful, wanton, reckless and/or malicious for which

     Defendants are liable for compensatory damages and punitive damages (where allowed)

     and all other relief available under this section.

  47. At all times herein relevant, Defendants acted in conscious and/or reckless disregard for

     Plaintiff’s rights, with great probability that their acts and omissions would cause

     substantial harm to Plaintiff.

  48. As the direct and proximate result of Defendants’ conduct, Plaintiff has suffered and will

     continue to suffer economic and non-economic damages, included but not limited to

     serious emotional distress and loss of salary, benefits, and other terms, privileges and

     conditions of employment for which the Defendant is liable.

                                          COUNT III

Race Discrimination/Retaliation in Violation of 42 U.S.C. §1981 through 42 U.S.C. §1983

  49. Plaintiff incorporates the preceding Paragraphs, as if fully rewritten herein.



                                          PAGE 9 OF 12
Case: 2:21-cv-01004-MHW-EPD Doc #: 1 Filed: 03/10/21 Page: 10 of 12 PAGEID #: 10




   50. This count is against Defendant Ogden.

   51. Plaintiff is an African-American man who, as detailed in the factual allegations, was

      dismissed from employment because of his complaints of race discrimination.

   52. Under the Fourteenth Amendment, Plaintiff had the right as a public-school employee to

      Equal Protection of Laws.

   53. Defendant Ogden subjected Plaintiff to violations of his right to Equal Protection by:

      subjecting Plaintiff to changes in the department policies that had an adverse effect on

      Plaintiff, criticizing Plaintiff’s work performance and placing him on an improvement

      plan, attacking Plaintiff for his complaints of racial discrimination, tarnishing Plaintiff’s

      reputation and convincing the Board to not renew his contract, terminating Plaintiff’s

      employment, retaliating against him for filing a complaint of discrimination, and

      otherwise discriminating against Plaintiff in the terms, privileges, and conditions of

      employment.

   54. Because of the statutorily impermissible and willful, if not malicious, acts of defendant

      Ogden, Plaintiff has suffered and will continue to suffer economic and non-economic

      damages, included but not limited to serious emotional distress and loss of salary,

      benefits, and other terms, privileges and conditions of employment for which the

      Defendants are liable.

                                           COUNT IV

              Race Discrimination/Retaliation in Violation of O.R.C. §4112.99

   55. Plaintiff incorporates the preceding Paragraphs, as if fully rewritten herein.

   56. The Defendants discriminated against Plaintiff because of his race by subjecting Plaintiff

      to changes in department policies and standards that had an adverse effect on Plaintiff,



                                          PAGE 10 OF 12
Case: 2:21-cv-01004-MHW-EPD Doc #: 1 Filed: 03/10/21 Page: 11 of 12 PAGEID #: 11




      criticizing Plaintiff’s work performance and placing him on an improvement plan,

      terminating Plaintiff’s employment, retaliating against him for reporting such

      discrimination, and otherwise discriminating against Plaintiff in the terms, privileges, and

      conditions of employment in violation of §4112.02 of the Ohio Revised Code.

   57. Defendants’ violations of §4112.02 of the Ohio Revised Code are violations of §4112.99

      of the Ohio Revised Code.

   58. Defendants’ conduct was willful, wanton, reckless, and/or malicious for which

      Defendants are liable for compensatory damages and punitive damages and all other

      relief available under this section.

   59. As the direct and proximate result of Defendants’ conduct, Plaintiff has suffered and will

      continue to suffer economic and non-economic damages, included but not limited to

      serious emotional distress and loss of salary, benefits, and other terms, privileges and

      conditions of employment for which the Defendants are liable.

WHEREFORE, Plaintiff demands that:

   1. That the Court declare that Defendant the Groveport Local School District and Defendant

      Ogden knowingly, willfully, deliberately, intentionally and maliciously violated

      Plaintiff's rights under Title VI of the Civil Right Act of 1964, 42 U.S.C. § 1981 through

      42 U.S.C. § 1983, and O.R.C. Section 4112.02(I) in their criticism of Plaintiff’s work

      performance, negative evaluations of Plaintiff, placement of Plaintiff on an improvement

      plan, and discharge of Plaintiff in retaliation for his complaints of discrimination and his

      opposition to unlawful acts or practices.

   2. That the Court order Defendant to reinstate Plaintiff to his former employment with full

      back pay, pre- and post-judgment interest, seniority, and fringe benefits from the date of



                                             PAGE 11 OF 12
Case: 2:21-cv-01004-MHW-EPD Doc #: 1 Filed: 03/10/21 Page: 12 of 12 PAGEID #: 12




      his illegal termination to the date he is restored to his employment; or, in the alternative,

      that the Court award Plaintiff full back pay, pre- and post-judgment interest, front pay,

      and all fringe benefits from the date of his illegal termination to the date of his re-

      employment in a position of equal or similar status;

   3. That the Court award Plaintiff such other and further relief as the Court deems just and

      proper, including compensatory damages, punitive damages, court costs, and attorney’s

      fees.



                                             Respectfully submitted,

                                             /s/ Chanda L. Brown
                                             Chanda L. Brown (0081076)
                                             Sean L. Walton (0088401)
                                             WALTON + BROWN, LLP
                                             395 East Broad Street, Suite 200
                                             Columbus, Ohio 43215
                                             Telephone:     (614) 636-3476
                                             Facsimile:     (614) 636-3453
                                             Email: cbrown@waltonbrownlaw.com
                                                    swalton@waltonbrownlaw.com
                                             Attorneys for Plaintiff Amon-Ra Dobbins


                                        JURY DEMAND

                  Plaintiff hereby requests a jury to hear all issues so triable.

                                             /s/ Chanda L. Brown
                                             Chanda L. Brown (0081076)




                                          PAGE 12 OF 12
